Citation Nr: 1219962	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-17 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left pleural plaques.  

2.  Entitlement to service connection for a respiratory condition other than left pleural plaques, to include bronchitis, chronic obstructive pulmonary disease (COPD), emphysema, bronchiectasis, and pulmonary nodules.  

3.  Entitlement to service connection for a dental condition, to include as a result of dental trauma, for compensation purposes.  

4.  Entitlement to service connection for a dental condition, to include as a result of dental trauma, for the purposes of obtaining VA outpatient dental treatment.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, in which the RO, in pertinent part, denied service connection for dental problems, hearing loss, bronchitis, and a hand/wrist condition (to include jewelry sensitivity).  

In a June 2009 rating decision, the RO granted service connection for hearing loss, representing a full grant of the benefit sought with respect to this claim.  

In April 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In January 2011, the Board denied the claim for service connection for a skin condition of the hands and wrists.  Claims for service connection for bronchitis and a dental condition, to include as a result of dental trauma, were remanded to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing the requested development, the AMC continued to deny the claims (as reflected in an April 2012 supplemental statement of the case (SSOC)), and returned these matters to the Board for further appellate consideration.

The Board notes that the Veteran's claim for service connection for a respiratory condition was previously characterized as a claim for service connection for bronchitis.  Nevertheless, given the evidence of record (including diagnoses of left pleural plaques, COPD, emphysema, bronchiectasis, and pulmonary nodules), and the fact that the claim for service connection for left pleural plaques is ready for appellate review, the Board has characterized this issue on appeal as encompassing the two issues reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Additionally, while the claim for service connection for a dental condition was previously characterized as a claim for service connection for a dental condition, to include as a result of dental trauma, for reasons that will be discussed below, the claim for service connection for a dental condition for compensation purposes is ready for appellate review, whereas further action regarding the claim for service connection for a dental condition, for the purposes of obtaining VA outpatient dental treatment is warranted.  Accordingly, the Board has characterized this issue on appeal as encompassing the two issues reflected on the title page.  

The claim for service connection for a respiratory condition other than left pleural plaques, to include bronchitis, COPD, emphysema, bronchiectasis, and pulmonary nodules, and the claim for service connection for a dental condition, to include as a result of dental trauma, for the purposes of obtaining VA outpatient dental treatment are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished.

2.  During his service in the U.S. Navy, the Veteran was exposed to asbestos.

3.  Competent medical evidence indicates that the Veteran's current left pleural plaques are related to in-service asbestos exposure.  

4.  The competent medical evidence does not establish that the Veteran has a dental condition, to include as a result of dental trauma, for which service-connected compensation is payable.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left pleural plaques are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for service connection for a dental condition, to include as a result of dental trauma, for compensation purposes, have not been met.  38 U.S.C.A. §§ 1712, 5107 (West 2002 & Supp. 2011; 38 C.F.R. § 4.150 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file and Virtual VA e-folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims herein decided. The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.


The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Given the favorable disposition of the claim for service connection for left pleural plaques, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

As regards the claim for service connection for a dental condition, to include as a result of dental trauma, for compensation purposes, the provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claim for service connection for a dental condition was received in June 2006.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in July 2006.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  Thereafter, the claim was reviewed and the May 2007 rating decision was issued.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in the July 2006 VCAA letter.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim for service connection for a dental condition, for compensation purposes, during the course of this appeal.  His service treatment records and VA and private treatment records have been obtained and associated with his claims file.  The Veteran was also provided with a VA examination to assess the current nature and etiology of his claimed disability in March 2012.

The Board has considered that, in March 2007, the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) in which he reported that his teeth were treated by Dr. P. in July 2006.  In the January 2011 remand, the Board indicated that the RO should contact the Veteran and obtain a new medical authorization for dental records from Dr. P.  In a January 2011 letter, the AMC asked the Veteran to complete a VA Form 21-4142 for each private physician, specifically, Dr. P., who had provided medical treatment, so that VA could obtain his treatment records.  The Veteran did not subsequently submit a release regarding treatment from Dr. P.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the Veteran has not provided a new release form for records of treatment from Dr. P. it is not possible for VA to obtain them; hence, no further action in this regard is warranted.

The Board further notes that the claim for service connection for a respiratory condition, other than left pleural plaques, is being remanded to obtain outstanding treatment records, including records of VA treatment dated prior to February 2009, records of treatment from OSF Saint Anthony's Hospital dated since June 2006, and records of treatment from Dr. J.O. dated from 1978 to 1982.  While the evidence of record indicates that these outstanding treatment records are potentially pertinent to the claim for service connection for a respiratory condition, other than left pleural plaques, there is no indication that these records would reflect a current dental condition for which compensation is payable.  In this regard, the record reflects that the Veteran was treated for a small bowel obstruction at OSF Saint Anthony's Hospital in October 2009 with a CT scan revealing pulmonary nodules, and, in a January 2011 letter, the Veteran's wife indicated that Dr. J.O. had provided treatment pertinent to the Veteran's bronchitis and chronic cough.  

Additionally, the record does not indicate that VA treatment records dated prior to February 2009 would include evidence of a dental condition for which compensation is payable.  Rather, during VA treatment for a back lesion in September 2011, the Veteran asked if he could be evaluated by the dental service for trouble with his teeth.  He asked if he was eligible to have his teeth extracted.  A consult was submitted to the dental service; however, the consult was denied on the basis that the Veteran was not eligible for treatment.  The fact that the Veteran asked if he could be evaluated in the dental clinic, and was subsequently advised that he was not eligible to be evaluated by the dental clinic, indicates that he did not receive VA dental treatment prior to this time.  Thus, a remand to obtain additional records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.


Factual Background and Analysis - Left Pleural Plaques

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).   Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In his August 2006 claim for service connection, the Veteran asserted that he had bronchitis related to service, reporting that he was treated for this condition during service.  As indicated in the introduction, in light of the evidence of record, the Board has expanded this claim consistent with Clemons v. Shinseki.  Herein, the Board will address the claim for service connection for left pleural plaques.  The claim for service connection for a respiratory disorder other than left pleural plaques is being remanded for additional development, and will be discussed below.  

Service treatment records are negative for complaints regarding or findings of left pleural plaques.  On separation examination in November 1978, clinical evaluation of the lungs and chest was normal.  

In his June 2006 claim for service connection, the Veteran reported that he was exposed to asbestos during service; however, he did not indicate any specific disability related to such exposure.  

A March 2002 CT scan of the chest, performed in conjunction with a motor vehicle accident, revealed posterior bibasilar hypoaeration as the only abnormality in the chest.  A March 2002 chest X-ray, also performed in conjunction with the same motor vehicle accident, revealed no acute findings.  However, a chest X-ray performed the following day revealed minimal and bibasilar atelectasis.  

VA treatment records, dated from February 2009 to March 2012, include a February 2011 CT scan of the chest which revealed a left pleural plaque.  A follow-up study in February 2012 was recommended.  A February 2012 CT scan revealed focal pleural plaque formation involving the left upper lobe distribution.  

The Veteran was afforded a VA respiratory examination in March 2012.  The examiner indicated that the Veteran had been diagnosed with numerous respiratory conditions, specifically, emphysema, COPD, bronchiectasis, lung nodules, and left pleural plaques.  The examiner stated that, per his review of the claims file, he saw no evidence that the Veteran was seen or evaluated for any bronchitis or respiratory condition during service.  He added that, at his separation examination in 1978, there was no mention of any lung condition, and the clinical evaluation of the Veteran's chest and lungs was noted to be normal.  The examiner observed that the Veteran served as an electrician's mate on a ship during his Navy service from 1973 to 1978.  

The Veteran reported to the examiner that he had bronchitis a number of times during service and after he got out, starting in 1974.  He stated that he would get a sore throat a couple of times a year, which would then go to his chest, which he was told was bronchitis.  He was given antibiotics and his symptoms would resolve.  He added that, between these episodes of bronchitis, his breathing was fine.  The Veteran added that, during service, he was an electrician's mate and served on an old World War II destroyer for close to 21/2 years.  His post-service occupation was an electrician.  The Veteran reported that, overall, his lung symptoms had improved significantly since he quit smoking in 2009.  He stated that he rarely had a cough and, while he had some mild shortness of breath with exertion, this had improved since he quit smoking.  He added that he required no medications or treatments for his lungs and experienced no incapacitating episodes.  

The examiner noted that the Veteran's lung examination was benign, with no wheezes, rhonchi, or rales.  The Veteran had normal respirations and the examiner commented that he found no abnormalities on physical examination. 

The examiner remarked that the Veteran had COPD for which emphysema was his subtype; therefore, these were the same conditions for him.  He added that the left pleural plaque was first commented on in the 2011 CT scan, but was noted to have been stable since a 2010 CT scan.  The examiner opined that, based on his review of the Veteran's rating title and the fact that he served on a Navy ship in the 1970s, it was likely that his risk of asbestos exposure was probable.  He added that the Veteran's current respiratory diagnoses were:  COPD/emphysema, left pleural plaques, bronchiectasis, and pulmonary nodules.  The examiner added that he saw no evidence of "bronchitis" as this is a general term that can denote acute or chronic inflammation of the lungs, and the Veteran did not meet such criteria.  The examiner stated that he saw no evidence in the documented records or per his discussion with the Veteran that he had any increased frequency or severity of lung infections during service.  In this regard, he commented that a couple of upper respiratory infections a year was normal and, given the Veteran's smoking history, was to be expected.  

The examiner went on to provide etiology opinions regarding each of the Veteran's diagnosed respiratory conditions.  As regards his COPD/emphysema, he opined that this was caused by the Veteran's long-standing smoking, as such was a known complication of smoking.  He added that the Veteran's COPD/emphysema was not associated with his previous acute bronchitis episodes or asbestos exposure and, therefore, was not caused by nor related to his military service.  He added that the evidence also did not support a finding that this condition was first manifest during service, as the Veteran was noted to have a normal lung examination upon separation from service, and the Veteran's description of his symptoms during service did not support a finding that this condition was first manifest during service.  

The examiner opined that the Veteran's bronchiectasis was also likely related to his smoking, as this was a known association.  He commented that bronchiectasis could be associated with frequent infections; however, the objective evidence and the Veteran's testimony did not support his claim and there was no noted lung condition upon separation from service.  The examiner added that bronchiectasis was not associated with asbestos exposure.  Therefore, he opined that the Veteran's bronchiectasis was less likely than not related to his military service.  

As regards the pulmonary nodules, the examiner commented that these were incidentally asymptomatic findings on CT scan.  He added that the pulmonary nodules were stable, small, unchanged, and not contributing in any way to any symptoms or PFT abnormalities.  The examiner noted that nodules are variable in etiology, but were typically due to previous fungal infections and could be caused by benign lung tumors among various other etiologies, but were not caused by asbestos exposure.  The examiner stated that, as the Veteran's pulmonary nodules had been stable for years on repeat CT scans, they were felt to be benign and no further diagnostic evaluation was warranted.  He added that, as these were incidental findings causing no symptoms, it was unlikely that these were caused by his brief time in the military; rather, these were far more likely to have developed during exposures in the other 55 years of his life.  Based on the foregoing, the examiner opined that the Veteran's pulmonary nodules were less likely than not due to his military service.  

Finally, the examiner acknowledged that the Veteran did have evidence of left pleural plaques.  Given his probable exposure to asbestos in the Navy (on a World War II ship), the examiner opined that it was at least as likely as not that the left pleural plaques were caused by his military asbestos exposures.  The examiner went on to note, however, that the Veteran did not have evidence of fibrosis/asbestosis and, given the size of the left pleural plaques, these were determined to be incidentally found X-ray abnormalities which were not causing any symptoms and were contributing nothing to the Veteran's PFT abnormalities.  

Considering the pertinent evidence of record in light of the above-noted legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for left pleural plaques is warranted.  

As an initial matter, The Board notes that there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA's Adjudication Procedure Manual, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29 (July 20, 2009).  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-00.  VA must analyze the veteran's claim of entitlement to service connection for asbestos-related disease under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines specify that asbestos fibers may produce fibrosis, including interstitial pulmonary fibrosis or asbestosis, tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005).  The latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  Id.  Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id.  With these claims, VA must determine whether military records demonstrate evidence of asbestos exposure during service and develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency and exposure information discussed above.  Id.

The pertinent parts of the Manual guidelines on service connection in asbestos-related cases are not substantive rules, however, they must be considered by the Board in adjudicating asbestos-related claims.  See VAOPGCPREC 4-2000.  The Board points out that the Manual provisions do not create a presumption that a veteran was exposed to asbestos in service.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002).

The Veteran's Form DD 214 reflects that he served as an electrician's mate on the USS Buck during his service in the Navy.  In his May 2007 notice of disagreement (NOD), the Veteran reported that, as a result of his job as an electrician's mate, he performed electronics work in all areas of the ship, including the engine room and the boiler room.  During the April 2010 hearing, the Veteran testified that he was a maintenance electrician/electrician's mate on the USS Buck and, as a result, was exposed to "just about everything," such as, "whatever was lying in the bilges to... doing the aircraft warning lights on the top of the ship on the mast... and everything in between."  

The Manual notes that steam pipes for heating units and boilers may contain asbestos.  See M21-MR, Part IV.ii.2.C.9.  Although there is no official documentation showing that the Veteran was exposed to asbestos during service, in light of his June 2006 assertion of in-service asbestos exposure, his military occupational specialty, and his descriptions of his duties during service, and resolving all reasonable doubt in his favor, the Board finds that in-service asbestos exposure is consistent with the circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.102.

The medical evidence of record reflects that the Veteran has current left pleural plaques.  The March 2012 VA examiner opined that it was at least as likely as not that the Veteran's left pleural plaques were caused by his military asbestos exposure.  While the VA examiner went on to indicate that the left pleural plaques were incidentally found X-ray abnormalities that were not causing any symptoms and were not contributing to his PFT abnormalities, it is unclear as to whether the left pleural plaques may become symptomatic in the future.  Although the Veteran's left pleural plaques do not currently result in any symptoms, the issue of the existence of symptoms is a matter related to rating the Veteran's disability, not whether the Veteran is entitled to service connection.  

Notably, the only medical opinion regarding the etiology of the Veteran's left pleural plaques, that of the March 2012 VA examiner, supports the claim for service connection.  The March 2012 opinion is persuasive that the Veteran's left pleural plaques are related to his in-service asbestos exposure.  The Board finds this opinion to be probative of the nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, there is no contrary medical evidence of record reflecting a cause for the left pleural plaques other than in-service asbestos exposure.

Based on the foregoing, and affording the Veteran the benefit of the doubt, service connection for left pleural plaques is warranted. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis - Dental Condition

The Veteran asserts that he has a dental condition related to service.  Specifically, in an August 2006 statement, he asserted that his dental problems were the result of a fight which sent him to the orthodontist during service.  In his May 2007 NOD, the Veteran reported that his teeth were smashed as the result of a fight during service and, as a result, he had to wear a cast for approximately two months.  

As indicated above, service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2011).

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  The Board notes that, for reasons which will be discussed below, the claim for service connection for a dental condition, to include as a result of dental trauma, for the purposes of obtaining VA outpatient dental treatment, is being remanded for further development.  

Service treatment records reflect that the Veteran was found to need extensive dental treatment that was mainly operative soon after he entered service.  These records also reveal that the Veteran complained in January 1973 of having loose teeth related to a fight during which he was hit in the mouth; and that teeth numbers 7 and 8 were found to be mobile.  Treatment for the Veteran's loose teeth involved the wearing of a wire splint for stabilization.  The Veteran's teeth were described as stable in February 1973.  The Veteran's molars were excavated in February 1973.  

Post-service treatment records reflect that, in June 2006, the Veteran presented to OSF Saint Anthony Medical Center with a complaint of a toothache.  The assessment was dental caries.  

During the April 2010 hearing, the Veteran described his in-service dental trauma, reporting that his shipmates got involved in an altercation with crewmembers from another ship and he got hit.  He stated that, as a result, he had a cast put in his mouth during service and added that both his upper and lower front teeth were loose again.  He further indicated that he had two teeth which had fallen out, and these were teeth which were in the cast during service.  He later clarified that his teeth were not knocked out during service; rather, they were loosened.  He added that he wore a cast for a couple of months to hold his teeth in place and, when he took it off, his teeth were "solid again."  

In a January 2011 letter, the Veteran's wife wrote that she and the Veteran had been married since 1973 and he had had periodontal disease since she knew him.  She added that he brushed his teeth regularly, but constantly lost enamel and gum tissue.  She stated that his bottom front teeth had come out and he needed to have all of his teeth removed and dentures put in.  

VA treatment records dated from February 2009 to March 2012 reflect that the assessment following treatment in September 2011 was periodontal disease and multiple caries.  A consult was submitted to the dental service; however, the VA treatment records reflect that the consultation request was denied by the Madison VA Medical Center (VAMC) as the Veteran did not meet the eligibility requirements.  A March 2012 record reflects that the Veteran was missing teeth numbers 1, 2, 3, 4, 12, 13, 16, 17, 18, 24, 25, and 32.  

The Veteran was afforded a VA examination to evaluate his claimed dental condition in March 2012.  The examiner indicated that the Veteran had been diagnosed with healed trauma to teeth numbers 7 and 8 as well as diffuse caries and periodontal disease leading to diffuse missing teeth.  The examiner described the Veteran's dental history, noting that he got into a fight with sailors from another ship in January 1973, with the result of trauma and loosening to teeth numbers 7 and 8.  He added that these teeth were splinted to improve stability and became non-vital, which led to the need for endodontic treatment (root canals) to teeth numbers 7 and 8.  The examiner added that the Veteran also had a history of poor oral hygiene in the Navy, which led to caries and periodontal disease.  The examiner indicated that the Veteran had not lost any part of the mandible or mandibular ramus (not due to edentulous atrophy or periodontal disease); had not lost either condyle (condyloid process) of the mandible; had not lost either coronoid process of the mandible; did not have an injury resulting in malunion or nonunion of the mandible; had not lost any part of the maxilla (not due to edentulous atrophy or periodontal disease); had not lost any part of the hard palate; and had not had an injury resulting in malunion or nonunion of the maxilla.  

The examiner indicated that the Veteran did not have loss of teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity.  He commented that the Veteran had multiple missing maxillary and mandibular teeth which were not related to the trauma to teeth numbers 7 and 8, which he still had in place.  The examiner added that the Veteran did not have any disfiguring scars to the mouth or lips nor did he have a mouth injury that resulted in impairment of mastication or partial or complete loss of the tongue.  The examiner further commented that the Veteran did not have, nor had he ever been diagnosed with osteomyelitis or osteoradionecrosis of the mandible or bisphosphonate-related osteonecrosis of the jaw.  

A March 2012 X-ray revealed multiple missing teeth, caries, and periodontal bone loss not related to trauma.  Rather, the examiner indicated that the missing teeth, caries, and periodontal bone loss were related to poor oral hygiene and the Veteran's history of smoking.  The examiner acknowledged that the Veteran's wife had indicated in her January 2011 letter that the Veteran had periodontal disease.  The examiner indicated that the Veteran did have periodontal disease, which was usually attributed to poor personal oral hygiene and was also contributed to by smoking.  

The examiner remarked that the Veteran's healed trauma to teeth numbers 7 and 8 did occur while on active duty in the Navy; but he found no current residuals of this trauma, as he still had teeth numbers 7 and 8 in place.  He added that the rest of the Veteran's dental caries, periodontal disease, and secondary missing teeth were not caused by or related to his service.  Rather, these were caused by his poor personal oral hygiene and smoking.  

Considering the pertinent evidence in light of the above, the Board finds that the Veteran does not have a compensable dental disorder.  

As noted above, treatable carious teeth, replaceable missing teeth, and periodontal disease may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 C.F.R. § 3.381.  

Moreover, despite the Veteran's trauma to teeth numbers 7 and 8 during service, there is simply no competent medical evidence of loss of teeth due to loss of substance of the body of the maxilla or mandible due to bone loss through trauma.  Rather, the VA examiner who evaluated the Veteran in March 2012 clearly stated that the Veteran had multiple missing maxillary and mandibular teeth which were not related to the trauma to teeth numbers 7 and 8.  The examiner, instead, opined that the Veteran's missing teeth, caries, and periodontal bone loss were related to poor oral hygiene and the Veteran's history of smoking.  The examiner specifically found no current residuals of the Veteran's in-service dental trauma, as he still had teeth numbers 7 and 8 in place, and added that the rest of the Veteran's dental caries, periodontal disease, and secondary missing teeth were not caused by or related to his service.  Rather, these were caused by his poor personal oral hygiene and smoking.  

Significantly, the March 2012 VA examiner also specifically found that the Veteran had not lost any part of the mandible or mandibular ramus (not due to edentulous atrophy or periodontal disease); had not lost either condyle (condyloid process) of the mandible; had not lost either coronoid process of the mandible; did not have an injury resulting in malunion or nonunion of the mandible; had not lost any part of the maxilla (not due to edentulous atrophy or periodontal disease); had not lost any part of the hard palate; had not had an injury resulting in malunion or nonunion of the maxilla; did not have loss of teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity; and had not been diagnosed with osteomyelitis or osteoradionecrosis of the mandible.  

There is also no indication that the Veteran has limited motion of the temporomandibular articulation.  In this regard, the March 2012 VA dental examiner was asked to indicate whether the Veteran had or had ever been diagnosed with an oral or dental condition, and, if so, was asked to check all applicable conditions.  Significantly, the examiner did not check the boxes indicating that the Veteran had temporomandibular joint disorder or limitation of motion of the temporomandibular joint due to causes other than temporomandibular joint disorder.  

There is simply no competent medical evidence that the Veteran has any current dental disorder for which compensation is payable.  See 38 C.F.R. § 4.150.  Based on the foregoing, the Board concludes that there is no basis for the award of service-connected VA disability compensation for a current dental condition, as there is simply no medical evidence that the Veteran has a dental condition falling under the categories of compensable dental conditions set forth in 38 C.F.R. § 4.150.  



ORDER

Entitlement to service connection for left pleural plaques is granted.  

Entitlement to service connection for a dental condition, to include as a result of dental trauma, for compensation purposes, is denied.  


REMAND

Unfortunately, the record reflects that further action on the claims remaining on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

As regards the claim for service connection for a respiratory condition other than left pleural plaques, the Board notes that a February 2010 VA treatment note indicates that the Veteran's case manager was advised that she could inform the Veteran that he had emphysema and small pulmonary nodules.  This note indicates that the Veteran was on inhalers, had PFTs in January 2008, and was a smoker.  In a January 2011 letter, the Veteran's wife indicated that, from 2006 to the present, all of the Veteran's medical treatment had been VA treatment.  The VA examiner who performed the March 2012 respiratory examination indicated that he had reviewed the Veteran's treatment records from the Madison VAMC and the Rockford Community Based Outpatient Clinic (CBOC); which made no mention of any current chronic bronchitis or symptoms or treatment.  He observed that a June 2007 CT scan of the abdomen and pelvis incidentally found bilateral basilar pulmonary subsegmental atelectasis and mild bronchiectasis.  He also summarized PFT testing from February 2008.  He included the findings from a February 2008 chest X-ray, which revealed that the Veteran's lungs appeared somewhat hyperinflated, suggestive of underlying COPD.  There was also either subsegmental atelectasis or scarring in the left costophrenic angle, although no focal consolidation, effusion, or pneumothorax was noted.  

The claims file and Virtual VA e-folder currently include VA treatment records from the Madison VAMC (to include the Rockford CBOC), dated from February 2009 to March 2012.  The aforementioned evidence indicates that earlier treatment records, which are potentially pertinent to the claim for service connection for a respiratory condition other than left pleural plaques, are available.  As any records of VA treatment dated prior to February 2009 are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  VA treatment records currently associated with the claims file reflect that the Veteran was treated at OSF Saint Anthony's Hospital in October 2009 and a CT scan from that facility revealed pulmonary nodules.  The claims file includes treatment records from OSF Saint Anthony's Hospital dated from March 2002 to June 2006.  While the findings on the October 2009 CT scan are summarized in the Veteran's VA treatment records, as the claim for service connection for a respiratory condition other than left pleural plaques is being remanded, an attempt should be made to obtain any pertinent treatment records from this facility, dated since June 2006.  

Additionally, in a January 2011 letter, the Veteran's wife reported that the Veteran had had numerous bouts of severe bronchitis and also had a constant cough.  She indicated that he received treatment from Dr. J.O. in Sycamore, Illinois from 1978 to 1982 and received treatment from Dr. T.M. in Kirkland, Illinois from 1982 to 2005.  In his January 2011 statement accompanying this letter, the Veteran indicated that the letter from his wife listed all of this doctors he had seen since getting out of service.  He added that most of these doctors were either retired or no longer living and, therefore, there records might not be available.  Treatment records from Dr. T.M. were requested in February 2007.  However, no attempt has been made to obtain treatment records from Dr. J.O.  On remand, the AMC/RO should attempt to obtain any pertinent treatment records from this physician.  

In his May 2007 NOD, the Veteran indicated that he was given a throat culture at Ream Field in California and went to Balboa Naval Hospital in San Diego where he was given antibiotics for his throat problems.  He asserted that this was the start of his bronchitis problems.  During the April 2010 hearing, the indicated that he was treated for bronchitis on two occasions during service at Balboa Naval Hospital; although he was not hospitalized.  In a January 2011 letter, the Veteran's wife wrote that, from the time of their marriage in 1973 until his discharge from service in 1978, the Veteran received treatment for bronchitis and a cough at either Ream Field at Imperial Beach, California; the amphibious base in Coronado, California; or the Balboa Naval Hospital in San Diego, California.  Service treatment records currently of record reflect treatment for sores to the left hand at the Naval Regional Medical Center at the Naval Amphibious Base in Coronado, California and treatment for a rash on both hands at the Naval Regional Medical Center in San Diego, California; however, records regarding treatment for throat problems from Ream Field and Balboa Naval Hospital are not currently of record.  

The Board notes that, in the January 2011 remand, the Board acknowledged that the Veteran had asserted his belief that all of his service treatment records from his first period of service (June 1969 to June 1973) might not have been associated with the claims file and stated that his service treatment records should document that he had a bronchial attack during his first enlistment while serving on the USS Buck.  The Board indicated that a review of the Veteran's service treatment records revealed some records dated before June 1973, to include the Veteran's June 1969 service entrance examination report, and the Board acknowledged that the Veteran's service treatment records envelope did not contain as many records as might be expected for one who served in the Navy for almost ten years. Accordingly, the Board instructed the RO to make another request to the National Personnel Records Center (NPRC) to ensure that all of the Veteran's service treatment records from both periods of his service had been associated with the claims file.  Such request was made; however, in a January 2011 response, the NPRC indicated that there were no service treatment records in the file, but that a response furnished to the Chicago RO in August 2006 contained service treatment records.  

Despite the foregoing development, there is no indication that service treatment records have been requested directly from the medical facility at Ream Field and/or Balboa Naval Hospital.  Accordingly, on remand, the AMC/RO should attempt to obtain any outstanding service treatment records directly from the medical facility at Ream Field and from Balboa Naval Hospital.  See Sheed v. Derwinski, 2 Vet. App. 256, 259 (1992) (VA's obligation to obtain service treatment records extends to requesting records directly from a treating military facility when sufficient evidence has been presented to identify and locate the treating facility.)

As regards the claim for service connection for a dental condition, to include as a result of dental trauma, for the purposes of obtaining VA outpatient dental treatment, in the January 2011 remand, the Board noted that a review of the record revealed that the RO had not adjudicated the Veteran's dental disorder claim in terms of establishing service connection for the purpose of establishing eligibility for outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993) (a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment).  After undertaking additional development, the RO was instructed to review on the merits the claim of entitlement to service connection for a dental condition (to include establishing eligibility for outpatient dental treatment) after considering all evidence of record.  If the benefit sought was not granted, the appellant and his representative were to be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record was returned to the Board for further review.

In the April 2012 SSOC, the AMC denied entitlement to service connection for a dental condition, to include as a result of dental trauma; however, the AMC did not specifically address entitlement to service connection for the purposes of obtaining VA outpatient dental treatment.  Significantly, the SSOC did not include the laws and regulations pertinent to the claim for service connection for a dental condition for the purposes of obtaining VA outpatient dental treatment (to include 38 U.S.C.A. § 1712 and 38 C.F.R. §§ 3.381, 17.161).  Under 38 C.F.R. § 19.29, a statement of the case must contain a summary of the evidence in the case relating to the issue or issues with which the appellant or representative has expressed disagreement; a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and the determination of the agency of original jurisdiction on each issue and the reasons for each such determination with respect to which disagreement has been expressed.  38 C.F.R. § 19.29.

Moreover, the Board notes that, in dental claims, the RO adjudicates the claim for service connection and the VAMC adjudicates the claim for outpatient treatment.  VA treatment records reflect that, in September 2011, a consultation request to the dental clinic at the Madison VAMC was denied on the basis that the Veteran did not meet the eligibility requirements.  However, no determination from the Madison VAMC regarding the Veteran's eligibility for VA outpatient dental treatment is currently available for the Board's review.  

It is not clear that the issue of entitlement to service connection for a dental condition, to include as a result of dental trauma, for the purposes of obtaining VA outpatient dental treatment has been adequately addressed by the RO or the VAMC.  As such, this claim must be remanded.

The Board notes, finally, that effective February 29, 2012, VA amended its regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. § 3.381.  The amendments essentially clarify existing regulatory provisions and reflect the respective responsibility of the Veterans Health Administration and the Veterans Benefits Administration in making determinations that concern eligibility for dental treatment.  See 77 Fed. Reg. 4470-4471 (Jan. 30, 2012).  In readjudicating the claim for service connection for a dental condition for the purposes of obtaining VA outpatient dental treatment, the revised regulations should be considered, as applicable.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a respiratory condition, other than left pleural plaques, and/or for a dental condition.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  A specific request should be made for (1) VA treatment records from the Madison VAMC (to include the Rockford CBOC), dated prior to February 2009 and since March 2012; (2) treatment records from OSF Saint Anthony's Hospital, dated since June 2006; and (3) treatment records from Dr. J.O. in Sycamore, Illinois, dated from 1978 to 1982 (identified above).

2.  Contact the medical facility at Ream Field and Balboa Naval Hospital, directly, to obtain any outstanding service treatment records.  If no records are available, that fact should be documented, in writing, in the record, and the Veteran should be provided notice of that fact.  

3.  Determine whether the appropriate local VA medical facility, to include the Madison VAMC, has made a determination on the Veteran's eligibility for VA outpatient dental treatment.  Any determination on this matter by a VA medical facility should be included in the claims folder or Virtual VA e-folder.  If no determination has been made on this issue, appropriate action should be accomplished by the RO/AMC to have the claim for service connection for a dental condition, to include as a result of dental trauma, for the purposes of obtaining VA outpatient dental treatment, formally considered and adjudicated by the appropriate VA entity.  The RO/AMC should ensure that all documentation concerning development and adjudication of this issue is included in the claims folder or Virtual VA e-folder.

4.  After ensuring that the development is complete, the claims should be readjudicated.  Readjudication of the claim for service connection for a dental condition, to include as a result of dental trauma, for the purposes of obtaining VA outpatient dental treatment should include citation to and consideration of the applicable laws and regulations (to include 38 U.S.C.A. § 1712 and 38 C.F.R. §§3.381 (as revised effective February 29, 2012) and 17.161, as applicable).  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


